
















T-MOBILE US, INC.


EXECUTIVE CONTINUITY PLAN


(As Amended and Restated Effective as of January 1, 2014)













--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
Page
Article 1. Purpose
1
Article 2. Definitions
1
Article 3. Eligibility for Executive Continuity Benefits
3
Article 4. Change in Control Benefits
3
Article 5. Conditions and Limitations on Payment of Benefits
3
Article 6. Tax Cap/Golden Parachute
3
Article 7. Funding Policy and Method
4
Article 8. Employment Status; Withholding
4
Article 9. Successors to Company
4
Article 10. Duration, Amendment and Termination
4
Article 11. Notice and Claims
4
Article 12. Administration of Plan
5
Article 13. ERISA Rights
6
Article 14. Miscellaneous Provisions
7
APPENDIX A- Agreement Regarding Executive Continuity Benefits
 
APPENDIX B- General Release
 














--------------------------------------------------------------------------------




T-MOBILE US, INC.
EXECUTIVE CONTINUITY PLAN
As Amended and Restated Effective as of January 1, 2014




Article 1. Purpose


The Compensation Committee of T-Mobile US, Inc. has approved this amended and
restated Executive Continuity Plan effective as of January 1, 2014 for certain
employees of the Company and Affiliates with whom T-Mobile US, Inc. enters into
Agreements Regarding Executive Continuity Benefits. The Executive Continuity
Benefits are intended as a vehicle to help retain, incent and focus highly
qualified executives.


Article 2. Definitions
Whenever used in connection with this Plan, the following terms shall have the
meanings set forth below.
2.1 Affiliate means any company or other trade or business that “controls,” is
“controlled by” or is “under common control” with the Company within the meaning
of Rule 405 of Regulation C under the Securities Act of 1933, including, without
limitation, any Subsidiary.
2.3 Agreement Regarding Executive Continuity Benefits means an agreement between
a Participant and T-Mobile US, Inc., substantially in the form attached as
APPENDIX A, which provides for benefits under this Plan.
2.4 Annual Plan means the Company’s Annual Short-Term Incentive Plan for any
calendar year (specifically excluding any other incentive plans, including but
not limited to the 2011 Long-Term Incentive Plan, and any other bonus plan
established by T-Mobile US, Inc. under which Participant is eligible for
bonuses).
2.5 Base Salary means the greater of (1) Participant’s annual base salary
immediately prior to the termination of Participant by the Company and
Affiliates, or their respective Successors or (2) Participant’s annual base
salary immediately prior to a Change in Control.
2.6 Board means the Board of Directors of T-Mobile US, Inc.
2.7 Cause means any one or more of the following: (i) Participant’s gross
neglect or willful material breach of Participant’s principal employment
responsibilities or duties, (ii) a final judicial adjudication that Participant
is guilty of any felony (other than a law, rule or regulation relating to a
traffic violation or other similar offense that has no material adverse affect
on the Company or any of its Affiliates), (iii) Participant’s breach of any
non-competition or confidentiality covenant between Participant and the Company
or any Affiliate of the Company, (iv) fraudulent conduct as determined by a
court of competent jurisdiction in the course of Participant’s employment with
the Company or any of its Affiliates, (v) the material breach by Participant of
any other obligation which continues uncured for a period of thirty (30) days
after notice thereof by the Company or any of its Affiliates and which is
demonstrably injurious to the Company or Affiliate.
2.8 Change in Control is defined as that term is defined in the Omnibus
Incentive Plan.
2.9 Code means the Internal Revenue Code of 1986, as amended.
2.10 Company means T-Mobile US, Inc.
2.11 Compensation Committee means the compensation committee of the Board, as
appointed by the Board.
2.12 Constructive Termination or Good Reason means the occurrence, after a
Change in Control, of a “Constructive Termination” or “Good Reason” condition as
defined in the Participant’s offer letter or other applicable employment
agreement; or, if there is no such definition, “Constructive Termination” or
“Good Reason” means the occurrence, after a Change in Control, of any of the
following conditions about which the Participant notifies the Company within not
more than 90 days after initial existence and which the Company does not cure
within 30 days of such notice: (i) a material diminution in the Participant’s
duties, authority or responsibilities; (ii) a material reduction in the
Participant’s Base Salary, target short-term incentive, or target long-term
incentive opportunity as in effect immediately prior to the Change in Control,
except for across-

1

--------------------------------------------------------------------------------




the-board salary reductions based on the Company and Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
the Company and its Subsidiaries; (iii) a material reduction in the kind or
level of qualified retirement and welfare employee benefits from the like kind
benefits to which the Participant was entitled immediately prior to a Change in
Control with the result that the Participant’s overall benefits package is
materially reduced without similar action occurring to other eligible comparably
situated employees; (iv) the relocation of the office at which the Participant
was principally employed immediately prior to a Change in Control to a location
more than fifty (50) miles from the location of such office, or the Participant
being required to be based anywhere other than such office, except to the extent
the Participant was not previously assigned to a principal location and except
for required travel on business to an extent substantially consistent with the
Participant’s business travel obligations at the time of the Change in Control;
or (v) such other event, if any, as is set forth in a Participant’s Agreement
Regarding Executive Continuity Benefits.
2.13 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
2.14 Executive Continuity Benefits mean the benefits under Sections 4.1 of the
Plan.
2.15 Omnibus Incentive Plan means the T-Mobile US, Inc. 2013 Omnibus Incentive
Plan as may be amended or any successor plan.
2.16 Participant means an employee of the Company or Affiliate who (1) is
eligible under Article 3, (2) has entered into an Agreement Regarding Executive
Continuity Benefits with the Company and (3) is employed as a Vice President or
above with the Company or Affiliate within 120 days before a Change in Control.
2.17 Plan means this T-Mobile US, Inc. Executive Continuity Plan, as amended and
restated effective January 1, 2014, and subsequently amended from time to time.
2.18 Plan Administrator means the Board or the Compensation Committee or their
designee, as the Board shall determine.
2.19 Protection Period means (i) the twenty-four (24) month period after a
Change in Control in the case of a Participant who is an Executive Vice
President or above (i.e., Level 1 or Level 2 employee) as of the Change in
Control or (ii) the twelve (12) month period after a Change in Control in the
case of a Participant who is a Vice President or Senior Vice President (i.e.,
Level 3 or Level 4 employee) as of the Change in Control. Notwithstanding the
foregoing to the contrary, in no event will the Protection Period for a
Participant be less than 12 months.
2.20 Release Agreement means a general waiver, release and agreement
substantially in the form of the General Release attached hereto as APPENDIX B.
2.21 Severance Payment Multiplier means the factor that will be used to
determine a Participant’s Executive Continuity Benefits under Section 4.1, which
is based on the title held by the Participant as of the date of the Change in
Control. The multiplier for Participants under this Plan who are Executive Vice
Presidents or above (i.e., Level 1 and Level 2 employees) is 2. The multiplier
for Vice Presidents and Senior Vice Presidents (i.e., Level 3 and Level 4
employees) is 1. Notwithstanding any of the forgoing to contrary, in no event
will the multiplier for a Participant be less than 1.
2.22 Subsidiary means as defined in the Omnibus Incentive Plan.
2.23 Successor means the entity that is the survivor upon a Change in Control or
otherwise becomes bound to the obligations of the Company or Affiliate by
operation of law.
2.24 Target Percentage means the percentage of Base Salary used to establish the
Participant’s total award potential under the Annual Plan, as though the Company
(or Affiliate) and the Participant achieve their respective target performance
objectives established under the applicable Annual Plan.
2.25 Termination Date means the date on which the Participant’s employment with
the Company and its Affiliates ceases.
2.26 Transaction Agreement means a definitive written agreement that commits the
signatories to a Change in Control involving the Company, pursuant to which the
Change in Control contemplated in the Transaction Agreement actually occurs
(including such agreements that contain conditions precedent to closing, but not
including non-binding letters of intent or other similar non-binding expressions
of interest).

2

--------------------------------------------------------------------------------




Article 3. Eligibility for Executive Continuity Benefits
Only those employees of the Company and Affiliates selected by the Plan
Administrator, in its sole and absolute discretion, shall be Participants in
this Plan. An Agreement Regarding Executive Continuity Benefits must be executed
by an authorized signatory of T-Mobile US, Inc. and duly delivered to and
executed by the Participant prior to the Company entering into the Transaction
Agreement relating to the Change in Control or on such later date as is approved
by the Plan Administrator. A Participant in this Plan may become entitled to
Executive Continuity Benefits hereunder only in accordance with Article 4 of
this Plan. Participants who move to a position below the Vice President level
more than 120 days before a Change in Control will no longer be eligible under
this Plan.
Article 4. Change in Control Benefits
4.1 Involuntary Termination Without Cause and Constructive Termination. If the
Participant’s employment with the Company and Affiliates is terminated within
the applicable Protection Period, and such termination is (i) by the Company and
Affiliates without Cause, or (ii) by the Participant as a result of a
Constructive Termination, the Participant shall be entitled to receive a
severance payment equal to the sum of:
(a) The Participant’s Severance Payment Multiplier multiplied by the
Participant’s Base Salary; plus
(b) The Participant’s Severance Payment Multiplier multiplied by the greater of:
(1) Participant’s Target Percentage under the applicable Annual Plan at the time
of termination of such Participant or (2) Participant’s Target Percentage under
the applicable Annual Plan immediately prior to the Change in Control.
If the Participant delivers a signed Release Agreement and the revocation period
has lapsed, the severance payment shall be paid to the Participant in a single
lump sum cash payment within sixty (60) calendar days after the Participant’s
Termination Date; provided however, if the 60-day period covers two taxable
years, it will be paid in the later taxable year.


Article 5. Conditions and Limitations on Payment of Benefits
5.1 Release Agreement. In order for the Participant to receive Executive
Continuity Benefits under Section 4.1, the Participant (or, if the Participant
is disabled or deceased, its estate, guardian or representative) must execute
and deliver a Release Agreement to Successor prior to and as a condition to
receiving payments pursuant to this Plan.
5.2    Other Benefits. The Company may maintain other severance plans or may
have entered into or enter into in the future other agreements with certain
employees which contain severance provisions or other rights (collectively
“Other Severance Arrangements”). The Severance Payments pursuant to Section 4.1
hereof shall be reduced by any cash severance payments otherwise required to be
provided to the Participant in connection with Participant’s termination of
employment pursuant to such Other Severance Arrangements, provided however, that
for purposes of this Section 5.2, any severance provisions or other rights or
payments to which Participant may be eligible under the Omnibus Incentive Plan
and 2011 Long-Term Incentive Plan, as amended, shall not be interpreted as Other
Severance Arrangements and any Severance Payments made pursuant to Section 4.1
shall not be reduced by any cash severance payments under the Omnibus Incentive
Plan and 2011 Long-Term Incentive Plan. Furthermore, the Severance Payments
pursuant to Section 4.1 shall not be reduced by payments under any other long
term incentive plan or bonus plan.
5.3 No Benefits on Other Termination. If (a) the Participant voluntarily
terminates employment with the Company and Affiliates (other than in a
Constructive Termination), (b) the Company and Affiliates terminate the
Participant’s employment for Cause, or (c) the Participant’s employment with the
Company and Affiliates terminates by reason of his or her disability or death,
then the Participant shall not be entitled to receive Executive Continuity
Benefits pursuant to this Plan; provided, however that in the event that the
Participant’s employment terminates by reason of his or her disability or death
which occurs after (i) the Change in Control occurs and (ii) the Participant has
been informed in writing that he or she will be terminated (other than for
Cause), such Participant or the Participant’s estate shall be entitled to the
benefits set forth in Section 4.1 above.


Article 6. Tax Cap/Golden Parachute
In the event any Executive Continuity Benefit payable to a Participant hereunder
constitutes a “parachute payment” under Section 280G of the Code, the
Participant’s benefits under Article 4 shall be either:

3

--------------------------------------------------------------------------------




(i)
delivered in full, or

(ii)
delivered to such lesser extent as would result in no portion of such benefits
being subject to the excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax under Section 4999 of the Code,
results in the receipt by Participant on an after-tax basis, of the greater net
value, notwithstanding that all or some portion of such benefits may be taxable
under Section 4999 of the Code. Unless the Company and the Participant otherwise
agree in writing, all determinations required to be made under this Article 6,
including the manner and amount of any reduction in the Participant’s benefits
under Article 4, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accounting firm immediately prior to
the event giving rise to such payment (the “Accounting Firm”).
For purposes of making the calculations required by this Article 6, the
Accounting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accounting Firm such information and documents
as the Accounting Firm may reasonably request to make a determination under this
Article. The Accounting Firm shall provide its written report to the Company and
the Participant and shall include information regarding methodology. The Company
shall bear all costs the Accounting Firm may reasonably incur in connection with
any calculations contemplated by this Article 6.
Article 7. Funding Policy and Method
Benefits and any administrative expenses arising in connection with this Plan
shall be paid as needed solely from the general assets of the Company. No
contributions are required from any Participant. This Plan shall not be
construed to require the Company to fund any of the benefits provided hereunder
nor to establish a trust for such purpose. Participants’ rights against the
Company with respect to severance and other benefits provided under this Plan
shall be those of general unsecured creditors.
Article 8. Employment Status; Withholding
8.1 Employment Status. This Plan and the Agreement Regarding Executive
Continuity Benefits do not constitute a contract of employment or impose on the
Company and Affiliates any obligation to retain the Participant as an employee,
to change the status of the Participant’s employment, or to change the Company
or Affiliate’s policies regarding termination of employment. Unless the
Participant has a written and duly executed employment agreement with the
Company or Affiliate that indicates otherwise, the Participant’s employment is
and shall continue to be “at-will,” as defined under applicable law.
8.2 Withholding Taxes. Payments hereunder are subject to all applicable taxes
and withholding.
Article 9. Successors to Company
As part of any Change in Control, Successor shall be obligated and, as a
condition of closing, caused to assume the obligations under this Plan and to
perform the obligations hereunder which assumption shall be evidenced by an
agreement in writing.
Article 10. Duration, Amendment and Termination
The Plan Administrator has the discretionary authority to terminate this Plan or
to amend this Plan in any respect (subject to the limitations set forth below),
in which event the Company shall give written notice to the Participant within
forty-five (45) days after the Plan Administrator’s action; provided, however,
that, within the applicable Protection Period, no termination or amendment of
the Plan that negatively affects the rights or benefits of such Participant
shall be effective, and the Participant may not be disqualified, without such
Participant’s consent thereto. Notwithstanding the foregoing, no addition,
amendment, modification, repeal, termination, or suspension of this Plan shall
adversely affect, in any way, the rights or benefits of any employee who has
become a Participant under the Plan prior to the date such addition, amendment,
modification, repeal, termination or suspension occurs.
Article 11. Notice and Claims    
11.1 General. Notices and all other communications contemplated under this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices

4

--------------------------------------------------------------------------------




shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of its Executive Vice President & General Counsel. The
address of the Company is currently as follows:
T-Mobile US, Inc.
Attn: Executive Vice President & General Counsel
12920 SE 38th St.
Bellevue, WA 98006


11.2 Claims. All claims for benefits by the Participant must be made by notice
in writing to the Company’s Successor. In the event any claim for benefits by
the Participant is denied, in whole or in part, the Company shall notify the
Participant of such denial in writing. Such written notice shall set forth the
specific reasons for the denial and shall be given to the claimant within
forty-five (45) days after the Company’s Successor receives his or her written
claim for Executive Continuity Benefits.
11.3 Notice by the Participant of Constructive Termination by the Company’s
Successor. In the event that a Participant believes he or she has suffered
Constructive Termination after a Change of Control, the Participant shall give
written notice to the Successor that such Constructive Termination has occurred.
The Participant shall give such notice no later than sixty (60) days following
the date on which Participant has actual knowledge that such Constructive
Termination occurred (i.e., within 60 days that the Company fails to cure the
Constructive Termination condition the Participant asserted). The notice shall
provide the specific provision or provisions in this Plan upon which the
Participant relied in making his or her claim; and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such claim.
The failure by the Participant to include in the notice any fact or circumstance
that contributes to a showing of Constructive Termination shall not waive any
right of the Participant hereunder or preclude the Participant from asserting
such fact or circumstance in enforcing his or her rights hereunder. The
Successor must respond in writing within forty-five (45) days after the
Participant’s notice is given, either (i) agreeing with Participant’s claim of
Constructive Termination, or (ii) indicating the specific reason or reasons for
its denial of Participant’s claim under this Plan. In the event the Successor
denies the Participant's claim under the Plan, the Participant shall have the
right to either (i) continue his or her employment and pursue his or her claim
for benefits under the Plan by reason of Constructive Termination pursuant to
appeal rights under Section 12.3 and arbitration conducted in accordance with
Section 11.4 (i), provided that such arbitration shall be commenced by the
Participant within fifteen (15) days of the Successor’s denial of the final
appeal pursuant to Section 12.3 below and must be completed within sixty (60)
days of its commencement or (ii) terminate his or her employment and pursue
Participant's claim for benefits under the Plan by reason of Constructive
Termination pursuant to appeal rights under Section 12.3, and then either to
arbitration conducted in accordance with Section 11.4 (i) or in a court of
competent jurisdiction pursuant to Section 11.4 (ii).
11.4 Participant’s Remedies; Venue. In the event of any dispute or controversy
between the Participant and the Company with respect to Executive Continuity
Benefits, the Participant may elect (i) by written notice to the Company to have
such dispute or controversy submitted to final and binding arbitration in King
County, Seattle, Washington; or (ii) to pursue his or her remedies at law or in
equity in an action or proceeding in a court of competent jurisdiction. If the
Participant elects arbitration, such arbitration shall be conducted in
accordance with the commercial arbitration rules of the American Arbitration
Association (the "AAA") then in effect; provided arbitration shall commence
within fifteen (15) days after Participant's written notice of election and
shall be completed within sixty (60) days after its commencement. Venue for
action in court shall be exclusively in King County, Washington. The election
made by the Participant under this Section 11.4 shall be the sole and exclusive
remedy of the parties for any dispute or controversy arising under this Plan.
11.5 Attorneys' Fees and Costs. In the event that a dispute regarding benefits
arises between the Company or Plan Administrator and the Participant or, in the
case of the Participant's death, his or her beneficiary or estate, and such
dispute is resolved through arbitration or litigation in court, the Arbitrator
or court shall have the right to direct that all or a portion of the prevailing
party’s reasonable attorneys' fees and costs incurred in such action be paid by
the other party.
Article 12. Administration of Plan
12. 1 Administrative Procedures. The Plan Administrator, in accordance with the
terms and intent of the Plan, shall administer the Plan and shall have full
discretionary authority to interpret, construe and apply its provision and to
make determinations as to the Participant's rights to participate in the Plan
and the timing and amount of benefits, if any, owed to the Participant (or, in
the case of the Participant's death, his or her beneficiary or estate). The Plan
Administrator, in accordance with the terms and intent of the Plan, shall
further adopt such rules and regulations, as it may deem necessary or advisable
for the administration of the Plan.    

5

--------------------------------------------------------------------------------




12. 2 Benefit Determinations. Within forty-five (45) days following the
Participant's termination from the Company, the Plan Administrator or its
designee shall notify Participant of his or her eligibility or non-eligibility
for benefits under the Plan. If the Plan Administrator determines that the
Participant is not eligible for benefits, the notice shall set forth: (i) the
specific reasons for such denial; (ii) a specific reference to the provisions of
the Plan on which the denial is based; (iii) a description of any additional
information or material necessary for the Participant to perfect his or her
claim, and a description of why it is needed; and (iv) an explanation of the
Plan's claims review procedure and other appropriate information as to the steps
to be taken if the Participant wishes to have the claim reviewed.     
12.3 Appeal. If the Plan Administrator determines that the Participant is not
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Plan Administrator by filing a petition for
review with the Plan Administrator within sixty (60) days after receipt of the
benefit determination notice issued by the Plan Administrator. Participant's
petition shall state the specific reasons that the Participant believes entitle
him or her to benefits or to greater or different benefits. The Plan
Administrator shall promptly, but not later than forty-five (45) days after
receipt of the petition, notify the Participant in writing of its decision on
the appeal. Such notice shall be written in a manner calculated to be understood
by the Participant, and shall state specifically the basis of the Plan
Administrator's decision and the specific provisions of the Plan on which the
decision is based. The Plan Administrator's decision on appeal shall be a final
administrative determination on the claim. Should the Participant remain
dissatisfied with the Plan Administrator's determination, Participant shall have
the right to seek resolution of the dispute pursuant to the provisions of
Section 11.4 hereof.
Article 13. ERISA Rights
Participants in the Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Participants shall be entitled to:
13.1 Receive Information About Your Plan and Benefits. Examine, without charge,
at the Plan Administrator's office and at other specified locations, such as
worksites, all documents governing the Plan, including insurance contracts, and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and plan descriptions. Obtain copies of all
documents governing the operation of the Plan and other Plan information upon
written request to the Plan Administrator. The Plan Administrator may make a
reasonable charge for the copies.
13. 2 Prudent Action by Plan Fiduciaries. In addition to creating rights for
Plan Participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called "fiduciaries" of the Plan, have a duty to do so prudently and in the
interest of Participants and their beneficiaries. No one, including the Company,
may fire or otherwise discriminate against a Participant in any way to prevent
him or her from obtaining a benefit under this Plan or exercising his or her
rights under ERISA.
13.3 Enforce Participant Rights. Under ERISA, there are steps a Participant can
take to enforce his or her rights under the Plan. For instance, if a Participant
requests materials from the Plan and does not receive them within 30 days, the
Participant may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay the Participant
up to $110 a day until the Participant receives the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator. If a Participant has a claim for benefits that is denied or
ignored, in whole or in part, the Participant has a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules. In addition, the
Participant may file suit in a state or federal court. If a Participant is
discriminated against for asserting his or her rights under the Plan,
Participant may seek assistance from the U.S. Department of Labor, or may file
suit in a federal court. The court will decide who should pay court costs and
legal fees. If the Participant loses, the court may order the Participant to pay
these costs and fees, for example, if it finds that the claim was frivolous.
13.4 Assistance With Questions About Plan Benefits. If Participants have any
questions about this Plan, they should contact the Plan Administrator. If
Participants have any questions about this statement or about their rights under
ERISA, or they need assistance in obtaining documents from the Plan
Administrator, they should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about his or her rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefits Security Administration.

6

--------------------------------------------------------------------------------




Article 14. Miscellaneous Provisions
14.1 Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.
14.2 No Assignment of Benefits. The rights of any person to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law (except as set forth
in Section 14.3), including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section 14.2 shall be void.
14.3 Payment to Estate, Guardian or Fiduciary. The Executive Continuity Benefits
payable to a Participant pursuant to this Plan, if the Participant subsequently
dies or becomes disabled before payment is completed shall be payable to the
Participant’s estate or to his or her guardian or other fiduciary, respectively.
If the Participant’s death or disability occurs after he or she is or becomes
entitled to any benefits hereunder then the Participant’s estate, guardian or
fiduciary shall have the right to accept and obtain all of the Participants
rights hereunder. If the Participant has filed the notice of Constructive
Termination pursuant to Section 11.3, then the Company must respond to the
Participant’s estate, guardian or other fiduciary, as the case may be, in lieu
of the Participant, within forty-five (45) days after receipt of the
Participant’s claim. If the Participant’s death or disability occurs (i) within
the sixty (60) day period for the Participant to give notice of Constructive
Termination under Section 11.3, or (ii) after the Participant’s termination for
other than Cause or voluntary termination of employment by Participant (other
than a Constructive Termination), then the Participant’s estate, guardian or
other fiduciary shall have ninety (90) days after the Participant’s death or
disability, as the case may be, to give any written notice to the Company
required hereunder. In either case of Constructive Termination, the procedures
of Section 11.3 shall apply with the estate, guardian or other fiduciary acting
for the Participant with respect to the claim of Constructive Termination.
14.4 Participant's Cooperation. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Plan Administrator in
order to facilitate the payment of benefits hereunder and taking such other
actions as may be requested by the Plan Administrator.
14.5 Confidentiality. Participant shall keep the terms of the Plan and the
Agreement Regarding Executive Continuity Benefits confidential and shall not
disclose or characterize any of the terms to anyone (except as may be required
by law) other than to members of his or her immediate family, his or her
attorney, and persons assisting him or her in financial planning or income tax
preparation, provided that Participant shall require these people to keep such
information confidential.
14.6 ERISA Plan. The Plan is intended to be an unfunded program maintained
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3, and 4 of Title
I of ERISA.
14.7 Captions. The captions of the sections and subsections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
14.8 Governing Law. This Plan shall be administered in the United States of
America, and its validity, construction, and all rights hereunder shall be
governed by the laws of the State of Washington, except to the extent preempted
by ERISA, without regard to its choice of law provisions.
14.9    Section 409A of the Code. To the extent applicable, it is intended that
this Plan comply with the provisions of Section 409A of the Code or an exemption
thereunder. This Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of any Participant). Notwithstanding any other provision of this Plan,
payments provided under this Plan may only be made upon an event and in a manner
that complies with Code Section 409A or an applicable exemption. Any payments to
be made under this Plan upon a termination of employment shall only be made if
such termination of employment constitutes a “separation from service” under
Section 409A of the Code. Notwithstanding anything to the contrary in the Plan,
to the extent required to avoid accelerated taxation and tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to the Plan during the six (6) month
period immediately following the Participant’s termination of employment shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s termination of employment (or the Participant’s death, if
earlier).



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this amended and restated Plan on
this ___ day of ____________, 2013.
T-MOBILE US, INC.




By: _______________________________________________




Its: _______________________________________________



8